         Case 1:19-cv-01984-RML Document 28 Filed 02/26/21 Page 1 of 2 PageID #: 537


                                    STvvoNS JANNACE, DELUCA, LLP
                                               ATTORNEYS AT LAW                                     Counscl
Kevin P. Simmons                               43 CoRPoRA.IE DIIIVE
                                                                                          Susan B. Jannacc
Steven D. Jannace                       HAUPPAUGE, NEW       YONr 1 I788.2048
Sal F. Deluca^                                                                            I{oss M. Chinitz"
                                                   (63 r ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro
                                                Fax (631) 873-4889
                                                                                          *Also Adnrittcd N.l
Mary C. Azzaretto
Daniel P. Borbet                                                                          "Also Adnlittcd C l'
Irina Feferman*
Ian E. I-lannon
Michael C. l.,amendola*
Aric ll. Peymann
Mcrlc Schrager                                      Febrwary 26,         202i.,
Daniel J, Solinsky

       Via       ECF
       Magistrate ,Judge Robert M. LevY
       United States District. Court
       Eastern District. of New York
       225 Cadman Plaza East
       Brooklyn, New York 11-201-
                   RE      Singh, Devander v. Ronal-d Poles, Penske Truck Leasing
                           Co. , L. P. , Penske Truck Leasing Corporat.J-on, Costco
                           Whotesal-e Corporat.ion, Coslco Wholesale Membership, Inc.
                           and Sahib Wal-ia
                           Civil Act.ion No:   l- : 19   -CV- ]-984 -'JBW-RML

       Dear Magistrate Judge Levy:
             This office represenLs Defendants, Ronald Poles and Costco
       Wholesal-e Corporation, in the above -matter . Pl-ease al-l-ow this
       letter to serve as Defendants' application on consent for a 60-
       day exLension of the currenL expert. paper discovery deadline of
       March 7-,          2021-.

             Since the last update, opposing counsel- exchanged discl-osures
       f or plaint.if f ' s treat.ing physicians and provided additional
       authorizations for medical- records. DefendanLs continue to obtain
       remaining medical records and work towards final-izing reports from
       their experts for disclosure. Additionally, w€ are evaluating
       potential rebuttal witnesses in response to plai-ntiff's non-
       treating expert disclosures. Despit.e our diligence, t.he COVID-19
       pandemi-c continues               to     cause delay               in      completing the
       aforementioned.
            Defendants effort.s towards completing discovery have been
       further impact,ed by unforeseen developmenLs. Specifically, iL was
       recent,ly learned their anticipated biomechanical- expert suffered
       a major stroke in the Fall causing a total- loss of function on his
 Case 1:19-cv-01984-RML Document 28 Filed 02/26/21 Page 2 of 2 PageID #: 538




Magist.rate Judge Robert M. Levy
United States District Court
Eastern District. of New York
February 26, 2021,
Page     2



left. side. es it appears his future prognosis is uncert.ain, efforts
are currently underway to retaj-n a replacement. We were also unable
to reach our expert orthopedic surgeon for a period of several
weeks. A line of communication has since been restored wit.h the
break attributed to a sudden and unexpected increase in the
experL's obligations to his private practice. We ant.icipate
receiving his report in the coming weeks.
     Provided there are no furt.her unanticipated delays,
Defendants expect to be in a position to exchange their expert
discovery within the next two months. Accordingly, it is
respectfulty requested that. the current experL paper discovery
deadline be extended t.o May 3, 202I. Once these disclosures are
made, w€ should be in a posit.ion to set a schedule for expert
depositions.
     Although plaintiff consents to this application as outlined
herein, he requests t.he courL conference currently schedul-ed for
March 8, 2O2L remain on the cal-endar. Defendanls have no objection
to proceeding wit,h t,he conf erence.
    There have been t,wo prior formal requests t.o extend discovery,
which have been grant.ed by Your Honor. Thank you for the
opport.unity to address the Court in this matter.
                                   Very t.ruly yours,

                                   Sdl V,   De-4az,a
                                   Sal F. Deluca
MCL:
623258
